Citation Nr: 0928734	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for a 
dementing neurological disease with dysthymic disorder 
associated with multiple sclerosis prior to April 26, 2005.

2. Entitlement to a compensable evaluation for right upper 
extremity weakness secondary to multiple sclerosis.

3. Entitlement to a compensable evaluation for left upper 
extremity weakness secondary to multiple sclerosis.

4. Entitlement to an evaluation in excess of 10 percent for 
uveitis, cataracts, epiretinal membrane formation, and 
posterior vitreous detachment associated with multiple 
sclerosis.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1969 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2001, 
which assigned separate disability evaluations for the 
various manifestation of the Veteran's multiple sclerosis, 
previously rated as a single disability and assigned a 30 
percent rating under 38 C.F.R. § 4.124a, Code 8018, effective 
in May 2000.  The Board denied the Veteran's appeal as to six 
of these separately rated conditions in a decision dated in 
January 2006.  The Veteran appealed the issues 1 through 3 
listed in the title page of this decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a memorandum 
decision dated in November 2007, the Court vacated and 
remanded the January 2006 Board decision as to those issues.

In the meantime, the RO increased the rating assigned for 
dementing neurological disease with dysthymic disorder 
associated with multiple sclerosis (previously characterized 
as memory loss associated with multiple sclerosis) to 100 
percent, effective in April 2005.  

In arguments presented to the Court, the Veteran also pointed 
to the notice of disagreement, received in June 2002, which 
expressly included all issues decided in the June 2001 
statement of the case; although no specific arguments were 
advanced at that time, this also included the issue of an 
evaluation in excess of 10 percent for uveitis, cataracts, 
epiretinal membrane formation, and posterior vitreous 
detachment associated with multiple sclerosis. The Court 
declined to accept jurisdiction of this issue, as it had not 
been subject to a final Board decision.  

The Board remanded this case in April 2008.  It returns now 
for appellate consideration.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative that a withdrawal of this appeal as to all of 
the issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to 
all of the issues by the Veteran have been met. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be made 
by the Veteran or by the authorized representative.  38 
C.F.R. § 20.204.  In a July 2009 statement, the Veteran, 
through her representative, withdrew this appeal in is 
entirety and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and 
the appeal is dismissed.


ORDER

The appeal as to all of the issues is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


